OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-39 and 50, drawn to a biodegradable barrier paper laminate, classified in D21H 19/82.
II. Claims 40, 41, and 46-49, drawn to a method of making a biodegradable barrier paper laminate, classified in B05D 7/584.
III. Claims 42 and 43, drawn to a method of making a biodegradable barrier paper laminate, classified in B05D 2203/22.
IV. Claim 44, drawn to a method of making a biodegradable barrier paper laminate, classified in B05D 1/265.
V. Claim 45, drawn to a method of making a biodegradable barrier paper laminate, classified in D21H 27/32 and/or B05D 5/10.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of making said product. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process. Specifically, the product as claimed can be made by utilizing the biodegradable paper layer as the forming surface, and sequentially superposing each of the first biodegradable polymeric layer, the water-dispersible barrier layer, and the second biodegradable polymeric layer (superposed in the aforesaid order) on said forming surface, rather than utilizing a removable flat carrier such as a PET film or steel belt as required by claims 40 and 41. Alternatively, the biodegradable polymeric layers may be organic solvent dispersed or melt-formed, rather than being water-borne compositions and formed/cured via removal of the water.
Inventions I and III are related as product and process of making said product. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process. Specifically, the product as claimed can be made by melt-forming (i.e., melt extruding) the first biodegradable polymeric layer onto the biodegradable paper layer, as well as melt-forming the second biodegradable polymer layer onto the water-dispersible barrier layer, rather than utilizing water-borne biodegradable polymeric compositions requiring subsequent removal of the water.
Inventions I and IV are related as product and process of making said product. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process. Specifically, the product as claimed can be made by melt-forming (i.e., melt extruding) the first biodegradable polymeric layer onto the biodegradable paper layer, as well as melt-forming the second biodegradable polymer layer onto the water-dispersible barrier layer, rather than utilizing a water-borne biodegradable polymeric composition requiring subsequent removal of the water for forming the first biodegradable polymeric layer on the biodegradable paper layer. Alternatively, the first biodegradable polymeric layer could be melt-formed on the biodegradable paper layer, and the second biodegradable polymeric layer could be water-borne and coated on the water-dispersible barrier layer, followed by removal of the water. 
Inventions I and V are related as product and process of making said product. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process. Specifically, the product as claimed can be made without the use of a biodegradable adhesive layer disposed between the water-dispersible barrier layer and the second biodegradable polymeric layer; could be made where the adhesive is not necessarily biodegradable but rather a common solvent-based or pressure-sensitive adhesive; or alternatively, could be made where the first biodegradable polymer layer is melt-formed, the biodegradable adhesive layer is provided as claimed, the second biodegradable polymeric layer is water-borne and formed separately on a carrier film such as PET or steel sheet, and the second biodegradable layer (after removal of water) is subsequently applied on the biodegradable adhesive layer.

Inventions II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation. Specifically, Invention II requires the use of a carrier for the first biodegradable polymer layer and the water-dispersible barrier layer formed thereon, whereas in Invention III the flat carrier is not utilized and the polymeric and barrier layers are formed/superposed directly on the biodegradable paper layer. Alternatively, the aforesaid difference may also have a different function or effect, as the carrier being PET film or steel (Invention II) effectively functions as a water barrier, thereby causing removal of the water, such as via ambient drying or forced evaporation via heating, to transfer in direction(s) opposite of said carrier, which may potentially affect the properties of the paper barrier laminate relative to the absence of a water barrier upon removal of the water from the water-borne biodegradable polymeric compositions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation. Invention II requires the use of a carrier for the first biodegradable polymer layer, as well as requires that the second biodegradable polymer layer be formed from a water-borne composition followed by removal of water. In contrast, Invention IV forms the first water-borne biodegradable polymer directly on the biodegradable paper layer, and requires that the second biodegradable polymer layer be melt extruded onto the surface of the water-dispersible barrier layer. Water-borne and melt-extrusion methods of forming the second biodegradable polymer layer are mutually exclusive modes of operation. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and mode of operation. Invention II requires the use of a carrier for forming the first water-borne biodegradable polymeric layer and water-dispersible barrier layer thereon, whereas Invention V forms the aforesaid first polymeric layer and superposed barrier layer directly on the biodegradable paper layer. Additionally, Invention II applies the second water-borne biodegradable polymer layer (plus barrier paper layer) directly on the water-dispersible barrier layer (with water present), followed by removal of the water; whereas Invention V applies a biodegradable adhesive onto the water-dispersible barrier layer after the water has been removed therefrom, followed by application of an obtained or extruded biodegradable polymeric film onto said adhesive. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and effect. Specifically, Invention III requires formation of the first and second biodegradable polymer layers by applying water-borne biodegradable polymeric compositions on their respective substrate layers, followed by removal of the water therefrom. Invention IV forms the first biodegradable polymeric layer from a water-borne composition, followed by removal of the water, and forms the second biodegradable polymer layer via melt-extrusion of a second biodegradable polymeric composition directly onto the water-dispersible barrier layer. Water-borne and melt-extrusion methods of forming the second biodegradable polymer layer are mutually exclusive modes of operation. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and design. Specifically, Invention III forms the second biodegradable polymeric layer by removing water from a water-borne biodegradable polymer composition applied on the water-dispersible barrier layer, whereas Invention V requires provision of a biodegradable adhesive on the surface of the water-dispersible barrier layer, followed by subsequent provision and application of a biodegradable polymeric film thereon. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions IV and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and design. Specifically, Invention IV melt-extrudes the second biodegradable polymeric composition onto the surface of the water-dispersible barrier layer, followed by cooling; whereas Invention V requires provision of a biodegradable adhesive between the water-dispersible barrier layer and the second biodegradable polymeric layer. Thus, Invention V forms a materially different product having a different design than that formed from Invention IV. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species Requirement
This application contains claims directed to the following patentably distinct species of (I) biodegradable polymer solubility type; (II) water-insoluble polymers; and (III) water-soluble polymers. If Applicant elects Invention I from the Restriction Requirement set forth above for examination on the merits, Applicant is then hereby required to elect a single species from Species Election I below, as well as a single species from one of Species Election II or Species Election III (see below for further instruction).
Species Election I
Species I-A, claim 19, directed to the biodegradable polymeric layers comprising a water insoluble polymer.
Species I-B, claim 20, directed to the biodegradable polymeric layers comprising a water-soluble polymer.

Species Election II
If Applicant elects Species I-A from above, Applicant is hereby required to elect one of Species II-A or II-B for examination on the merits.
Species II-A, claim 19, directed to the water-insoluble polymer being at least one of polyhydroxyalkanoate, polybutylene succinate, polybutylene succinate co-adipate, polybutylene adipate-co-terephthalate, and polylactic acid.
Species II-B, claim 19, directed to the water-insoluble polymer being thermoplastic starch.

Species Election III
If Applicant elects Species I-B from above, Applicant is hereby required to elect one of Species III-A, III-B, III-C, or III-D for examination on the merits.
Species III-A, claims 20-23, directed to the water-soluble polymer being polyvinyl alcohol.
Species III-B, claims 20 and 24, directed to the water-soluble polymer being polyethylene oxide.
Species III-C, claims 20, 25, and 26, directed to the water-soluble polymer being methylcellulose.
Species III-D, claims 20 and 27, directed to the water-soluble polymer being sodium alginate.

The species of Election I are independent or distinct because they are mutually exclusive – i.e., water soluble versus insoluble. In addition, these species are not obvious variants of each other based on the current record.
The species of Election II, specifically thermoplastic starch versus the grouping of polyesters, are independent or distinct (and mutually exclusive) based on polymeric linkage type between monomeric units. It is the Examiner’s position that the polyesters are obvious variants of one another, hence their grouping with one another.
The species of Election III are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect species as instructed above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-18 and 28-50 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782